Citation Nr: 0839454	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  01-03 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from August 1971 to August 
1973.  He did not serve in a war zone, and he has alleged no 
combat stressors.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) listed above. 

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript is associated with the claims file.  

In a November 2005, the Board denied entitlement to service 
connection for PTSD.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court).  After litigation of the issues, the Court issued 
a Memorandum Decision, dated in March 2008, vacating the 
November 2005 decision and remanding the claim to the Board 
for reasons explained herein.  

The claim has been returned to the Board and the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.


REMAND

In its March 2008 decision, the Court determined it was 
unable to conclude that the Board provided an adequate 
statement of reasons and bases regarding whether VA satisfied 
its duty to assist the veteran in obtaining all available 
records pertaining to his claim, or, that the evidentiary 
record was adequate for judicial review.  In making this 
determination, the Court noted several attempts VA could have 
made to obtain evidence to support the veteran's claimed 
stressors but were not discussed by the Board or not 
adequately reflected in the record.  

The Board notes the veteran has provided numerous statements 
which detail a great number of stressful events in service 
which he believes caused his claimed PTSD.  Many of the 
veteran's reported stressors are unverifiable because they 
were likely not reported or the veteran has not provided 
sufficient clarifying information.  However, as indicated by 
the Court, all appropriate means of development must be 
conducted and noted in the claims file before a fully 
informed decision can be rendered.  

Based upon the additional evidentiary development mandated by 
the Court in its March 2008 Memorandum Decision, the Board 
finds that a remand is necessary.  The Board regrets the 
additional delay, but is bound to follow the dictates of the 
Court.  All entries below in quotation marks are derived from 
the Court's Memorandum Decision, and the AMC/RO is requested 
to review the Court's decision for any clarification deemed 
necessary.  The case is REMANDED to the RO for the following 
development:

1.	The RO should make a further attempt to 
obtain corroboration of the occurrence of 
the veteran's potentially verifiable 
stressor(s) through the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
The RO should provide copies of pertinent 
parts of the veteran's personnel records, 
including his unit assignments in Germany 
from February 1972 to August 1973.  

a.	Specifically, as directed by the 
Court, JSRRC should be requested to 
conduct a search of all the available 
and appropriate sources, and provide 
pertinent information from the 3rd 
Armored Division, including all units 
attached thereto, which might 
corroborate his claimed stressor(s), 
to include "the racially-motivated 
killing of other soldiers in his 
company".  


b.	JSRRC should be requested to also 
search for records which might show 
the types of missions the veteran was 
sent on as a medic, to include his 
witnessing "many shootouts, murders, 
auto accidents, stabbing, and riots".  

c.	Also as directed by the Court, JSRRC 
should be requested to search 
appropriate sources for a record 
corroborating a contention by the 
veteran pertaining to "Colonel Luis B. 
Santori, of the 45th Medical Battalion, 
3rd Armored Spearhead Division, who 
allegedly had recorded one of the 
appellant's alleged stressors."

d.	In October 2003, JSRRC informed VA 
that records from 1972 concerning the 
45th Medical Battalion could not be 
located.  Any additional development 
deemed necessary should be conducted 
to obtain these records.  If all 
efforts to obtain the records have 
been appropriately exhausted, a 
Memorandum of Unavailability must be 
prepared for inclusion in the claims 
folder.

2.	As directed by the Court, the RO should 
request searching of the personnel records 
of servicemen alleged to have assaulted the 
veteran, including specifically 
servicemembers "Howard" and "Turner", 
for information such as disciplinary 
actions taken for misconduct involving the 
veteran.  The veteran has indicated that 
those individuals were also assigned to 
Company D, 45th Medical Battalion, and that 
"he was beaten unconscious after he first 
arrived in Germany by three soldiers, two 
of whom were named 'Howard' and 'Turner'".  

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


